DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 10/19/2021. Claims 1-14 are currently pending in the application. An action follows below:
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the drawings filed on 05/13/2021 are not properly identified in the top margin for all sheets 1-5 as “REPLACEMENT”. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Matthew R. Frontz, applicant’s representative with Reg. No. 65,198, on 11/29/2021.
The application has been amended as follows: 
In the claim:	Replace claim 1 with the following claim 1:

Claim 1. (Currently Amended) A method comprising:
receiving, by a controller, touch sensitivities, wherein the touch sensitivities are converted from values of touch inputs of a touch sensing panel sensed by a readout circuit;
grouping, by the controller, the touch sensitivities being equal to or greater than a first reference value;

determining, by the controller, validity of the touch sensitivities in each group, by using a maximum touch sensitivity in each group and surrounding the touch sensitivities in each group; and
skipping, by the controller, calculation of touch coordinates when the touch sensitivities of a corresponding group are not valid,
wherein the determining of the validity of touch sensitivities in each group determines that touch sensitivities of the corresponding group are invalid, when at least one of surrounding touch sensitivities of the corresponding group is equal to or less than a second reference value.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-14 are allowed.
The following is an examiner's statement of reasons for allowance: the claimed invention is directed to a touch sensing device and a method thereof capable of improving the accuracy of touch coordinates by determining the validity of touch sensitivities in each group/region, by using a maximum touch sensitivity and surrounding touch sensitivity in each group/region and avoiding noise. Independent claim 1 identifies the uniquely distinct limitations, “skipping, by the controller, calculation of touch coordinates when the touch sensitivities of a corresponding group are not valid, wherein the determining of the validity of touch sensitivities in each group determines that touch sensitivities of the corresponding group are invalid, when at least one of surrounding touch sensitivities of the corresponding group is equal to or less than a second reference value.” Independent claim 8 identifies the uniquely distinct limitations, “skip calculation of touch coordinates when the touch sensitivities of a corresponding group are not valid, wherein, when determining the validity of the touch sensitivities of the corresponding group, the controller determines that touch sensitivities of the corresponding group are invalid, in the case where at least one of the surrounding touch sensitivities of the corresponding group is equal to or less than a second reference value.”
The closest prior arts, Jung et al. (US 2015/0277609 A1) and Kano et al. (US 2016/0231857 A1) both discussed in the previous Office action dated 08/19/2021, either .
		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626